Exhibit 10.6

PETROBRAS LITIGATION AWARD AGREEMENT1

Offshore Group Investment Limited

2016 Management Incentive Plan

This Award Agreement (this “Agreement”) is made as of the [●] day of [●] (the
“Grant Date”) between Offshore Group Investment Limited (the “Company”), and [●]
(“Participant”), and is made pursuant to the terms of the Offshore Group
Investment Limited 2016 Management Incentive Plan (the “Plan”). Any capitalized
term used herein but not defined shall have the meaning set forth in the Plan.

Section 1. Petrobras Litigation Award.2 Subject to Participant’s execution of a
joinder to the Shareholders Agreement, dated February 10, 2016 by and between
the Company and the Shareholders (as defined therein), as amended and/or
restated from time to time (or any successor agreement thereto), the Company
hereby grants to Participant, as of the Grant Date, [                    ]
restricted units of Stapled Securities, subject to such vesting, transfer and
other restrictions and conditions as set forth in this Agreement (the
“Restricted Shares”). The Restricted Shares shall be certificated with an
applicable legend, and the Company shall retain such certificates until vested
on the relevant Vesting Date (as defined below) of such Restricted Share. No
fractional shares of Common Stock or fractional units of a Stapled Security
shall be issued, and the value of any such fractional share or fractional unit,
as applicable, shall be paid to Participant in cash at Fair Market Value.

Section 2. Vesting of the Restricted Shares. 25% of the Restricted Shares shall
vest and become non-forfeitable on each of the first four anniversaries of the
Effective Date (each, a “Vesting Date”), subject to Participant’s continuous
Service from the Effective Date through the applicable Vesting Date unless
otherwise provided in Section 3 below; provided that, if less than a full
Stapled Security would vest on any Vesting Date, the number of Restricted Shares
that shall vest on such Vesting Date shall be rounded up to the nearest whole
number of Restricted Shares (with appropriate reductions made for future Vesting
Dates, such that in no event shall the Participant receive more than the number
of Restricted Shares specified in Section 1 hereof). For the avoidance of doubt,
the term “Restricted Shares,” as used herein includes, without limitation, any
Common Stock, cash, interest, property or other securities issued respect of, or
pursuant to the terms of, such Restricted Shares, and all such shares of Common
Stock, cash, property or other securities, shall be subject to the same vesting
schedule provided for herein and shall be held by the Company by appropriate
arrangements as determined by the Committee in good faith, to be delivered to
the Participant only as and to the extent the same vest pursuant hereto. [For
the avoidance of doubt, [                    ] of such shares are vested as of
the Grant Date.]3

 

 

1  This agreement will be entered into at the time of the Petrobras judgment.

2  If the Petrobras Litigation Award is paid in cash, it will be subject to the
same vesting conditions as provided herein and paid on such vesting dates. If no
Stapled Securities are then outstanding (e.g., due to conversion), Award may be
made in Common Stock (with appropriate removal or adjustment of Stapled
Security-related language to instead refer to Common Stock).

3  If applicable.



--------------------------------------------------------------------------------

Section 3. Termination of Service. Upon the occurrence of a termination of
Participant’s Service, the Restricted Shares shall be treated as set forth
below.

 

  a) Certain Terminations of Service. Upon the occurrence of a termination of
Participant’s Service (i) by the Company without Cause, (ii) if Participant is a
party to an employment agreement or offer letter with the Company that includes
the concept, by Participant for “good reason,” “constructive termination,” or
like term (as such term is defined in, and determined pursuant to, Participant’s
employment agreement or offer letter with the Company), (iii) if Participant is
a party to an employment agreement or offer letter with the Company that
includes the concept, as a result of Participant’s “disability” (as such term is
defined in, and determined pursuant to, Participant’s employment agreement or
offer letter with the Company), or (iv) as a result of Participant’s death, all
unvested and outstanding Restricted Shares shall immediately vest on the date of
Participant’s termination of Service.

 

  b) Other Terminations of Service. Upon the occurrence of a termination of
Participant’s Service for any reason other than as provided in Section 3(a), all
unvested Restricted Shares shall be forfeited and cancelled and Participant
shall not be entitled to any compensation or other amount with respect thereto.

Section 4. Repurchase. The Company shall have the right, within six months
following the termination of Participant’s Service, to purchase from
Participant, and Participant shall sell to the Company, all or any portion of
Participant’s vested and non-forfeited Restricted Shares (and any Common Stock
or other securities issued in respect, or pursuant to the terms, thereof) then
held by Participant, at a price per share equal to the Fair Market Value
thereof, measured as of the date of Participant’s termination of Service, (the
“Repurchase Price”). The Repurchase Price shall be paid to Participant at the
closing of the repurchase in a lump sum. The Company shall pay the Repurchase
Price by the Company’s delivery of a check or wire transfer of immediately
available funds against delivery of the certificates or other instruments, if
any, representing the Restricted Shares so purchased, duly endorsed.
Notwithstanding the foregoing, in the event that the Board determines in good
faith that the Company’s payment of all or any portion of the Repurchase Price
would violate applicable law or any instrument relating to the Company’s
indebtedness, then any applicable Repurchase Price payments otherwise due during
such period of prohibition or restriction will be paid by the Company as soon as
reasonably practicable following the date that no such prohibitions or
restrictions apply.

[Within three days of being notified by the Company of the Repurchase Price,
Participant may request that the Company provide Participant with written
calculations and backup data setting forth how the Fair Market Value was
determined for the purposes of calculating the Repurchase Price. Within ten days
of receiving the Company’s written calculations, Participant may provide the
Committee with a written objection to such calculations. The Committee and
Participant shall, for a period of ten days from the date of Participant’s
written objection, negotiate in good faith to determine the appropriate
calculations (the “Negotiation Period”). If by the end of the Negotiation Period
the Committee and Participant are unable to agree Participant and the Committee
shall jointly engage a nationally recognized independent appraiser mutually
acceptable to Participant and the Committee (or, if the Committee and
Participant cannot agree

 

- 2 -



--------------------------------------------------------------------------------

on such appraiser within five days following the Negotiation Period, then
Participant and the Committee will each select an appraiser within ten days
following the end of the Negotiation Period, which two appraisers will, within
15 days following the end of the Negotiation Period, select a third appraiser)
(such retained or selected appraiser, the “Joint Appraiser”)) to resolve such
dispute. The Joint Appraiser shall, within 30 days following its appointment,
deliver its determination of the applicable valuation and the determinations
made by the Joint Appraiser shall be final and binding. The Company shall bear
all costs associated with the appraisal process described in this paragraph.
Subject to compliance with Section 409A of the Code, any payment or action
otherwise due or required in connection with the Restricted Shares shall be
delayed, and shall not be due or required, until at least five days following
the final determination of any dispute pursuant to this paragraph.]4

Upon and following the occurrence of an IPO, the Company’s right to repurchase
Restricted Shares pursuant to this Section 4 shall be of no force or effect.

Section 5. Restrictions on Transfer. No Restricted Shares may be transferred,
pledged, assigned, hypothecated or otherwise disposed of in any way by
Participant, except by will or by the laws of descent and distribution. In the
event that Participant becomes legally incapacitated, Participant’s rights with
respect to the Restricted Shares shall be exercisable by Participant’s legal
guardian or legal representative. The Restricted Shares shall not be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Restricted Shares contrary to
the provisions hereof, and the levy of any execution, attachment or similar
process upon any Restricted Shares, shall be null and void and without effect.
All Restricted Shares shall be subject to the transfer restrictions and rights
of the Company set forth in Section 13.1 of the Plan (with respect to securities
laws limitations on transfers). Notwithstanding the foregoing, Participant may,
with the prior written consent of the Committee, make transfers of Restricted
Shares to immediate family members or to a trust, the sole beneficiaries of
which are Participant or immediate family members, in each case solely for
estate planning purposes, in all instances subject to compliance with any
applicable spousal consent requirements and all other applicable laws. The
restrictions set forth in this Section 5 (other than, for the avoidance of
doubt, those arising under Section 13.1 of the Plan) shall not be applicable to
any Restricted Shares that vest under the terms of this Agreement and the Plan
after the occurrence of an IPO.

Section 6. Investment Representation. Upon any acquisition of the Restricted
Shares at a time when there is not in effect a registration statement under the
Securities Act relating to the units of Stapled Securities, Participant hereby
represents and warrants, and by virtue of such acquisition shall be deemed to
represent and warrant, to the Company that such Stapled Securities shall be
acquired for investment and not with a view to the distribution thereof, and not
with any present intention of distributing the same, and Participant shall
provide the Company with such further representations and warranties as the
Company may reasonably require in order to ensure compliance with applicable
federal and state securities, blue sky and other laws. No Restricted Shares
shall be acquired unless and until the Company and/or Participant shall have
complied with all applicable federal or state registration, listing and/or
qualification requirements and all other requirements of law or of any
regulatory agencies having jurisdiction, unless the Committee reasonably
determines that Participant may acquire such Stapled Securities pursuant to an
exemption from registration under the applicable securities laws.

 

 

4  To be included only for the top five executives.

 

- 3 -



--------------------------------------------------------------------------------

Section 7. Lock-Up Period. Notwithstanding anything contained in this Agreement
to the contrary, Participant shall not, without the consent of the Company, sell
or otherwise transfer any Restricted Shares (or successor interests thereto
received in connection with an IPO) for a period of time, as required by the
underwriters in connection with an IPO. The Company may impose stop-transfer
instructions and may stamp each stock certificate with a legend as the Company
may consider reasonably appropriate under the circumstances to effectuate the
foregoing restriction.

Section 8. Adjustments. The Restricted Shares granted hereunder shall be subject
to the provisions of Section 4.2 of the Plan.

Section 9. No Right of Continued Service. Nothing in the Plan or this Agreement
shall confer upon Participant any right to continued Service with the Company or
any Affiliate.

Section 10. Rights as a Stockholder; Dividends. To the extent permitted by
applicable law and any applicable indenture, Participant shall have the
privileges of a stockholder or unit holder, as the case may be, of the Company
with respect to the Restricted Shares, including without limitation any right to
vote any Restricted Shares or to receive dividends in respect of shares, or
other interest, payments or distributions in respect thereof or rights under the
applicable stockholders agreement and to determine whether or not to participate
in any offer to purchase PIK Notes made to holders of PIK Notes pursuant to the
terms of the PIK Note Indenture; provided that any such dividends, interest or
other payments under the PIK Note Indenture or otherwise, or other distributions
shall be paid only on a deferred basis, if and when the underlying Restricted
Shares vest.

Section 11. Construction. The Restricted Shares granted hereunder are granted
pursuant to the Plan and is in all respects subject to the terms and conditions
of the Plan. Participant hereby acknowledges that a copy of the Plan has been
delivered to Participant and accepts the Restricted Shares hereunder subject to
all terms and provisions of the Plan, which are incorporated herein by
reference. In the event of a conflict or ambiguity between any term or provision
contained herein and a term or provision of the Plan, the Plan will govern and
prevail. The construction of and decisions under the Plan and this Agreement are
vested in the Board, whose determinations shall be final, conclusive and binding
upon Participant.

Section 12. Notices. Any notice hereunder by Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company at the Company’s principal
executive offices. Any notice hereunder by the Company shall be given to
Participant in writing at the most recent address as Participant may have on
file with the Company.

Section 13. Governing Law. This Agreement shall be construed and enforced in
accordance with, the laws of the State of Texas, without giving effect to the
choice of law principles thereof.

 

- 4 -



--------------------------------------------------------------------------------

Section 14. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Section 15. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

Section 16. Section 409A. This Agreement is intended to comply with Section 409A
of the Code (“Section 409A”) or an exemption thereunder and shall be construed
and administered in accordance with Section 409A. Notwithstanding any other
provision of the Plan or this Agreement, payments provided under this Agreement
may only be made upon an event and in a manner that complies with Section 409A
or an applicable exemption. Any payments under this Agreement that may be
excluded from Section 409A shall be excluded from Section 409A to the maximum
extent possible. The Restricted Shares granted hereunder shall be subject to the
provisions of Section 13.3 of the Plan. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A, and in no event shall the Company or
any of its Subsidiaries or Affiliates be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by Participant
on account of non-compliance with Section 409A.

Section 17. Clawback. The Restricted Shares will be subject to recoupment in
accordance with any existing clawback or recoupment policy, or clawback or
recoupment policy that the Company is required to adopt pursuant to the listing
standards of any national securities exchange or association on which the
Company’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other applicable law. The
implementation of any clawback or recoupment policy that is generally applicable
to employees or executives of the Company or required by applicable law will not
be deemed a triggering event for purposes of any definition of “good reason” for
resignation or “constructive termination.”

Section 18. Non-Competition and Non-Solicitation. For the period during
Participant’s Service and for a period of 12 months thereafter (the “Restricted
Period”), in consideration of Participant’s receipt of Restricted Shares
hereunder, Participant hereby agrees that:

 

  a)

Non-Competition. While providing Service, Participant will not compete with the
Company by engaging in the conception, design, development, production,
marketing, or servicing of any product or service that is substantially similar
to the products or services which the Company or any of its Subsidiaries
provides, and will not work for, in any capacity, assist, or became affiliated
with as an owner, partner, etc., either directly or indirectly, any individual
or business which offer or performs services, or offers or provides products
substantially similar to the services and products provided by the Company or
any of its Subsidiaries. Following termination of Participant’s Service, during
the Restricted Period, Participant will not, for any reason, within any market
or country in which the Company or its Subsidiaries have

 

- 5 -



--------------------------------------------------------------------------------

  operated assets or provided services, or formulated a plan to operate its
assets or provide services during the last 12 months of Participant’s Service,
engage in or contribute Participant’s knowledge to any work which is competitive
with or similar to a product, process, apparatus, services, or development on
which Participant worked or with respect to which Participant had access to
while providing Service. Notwithstanding the foregoing, nothing herein shall
prohibit Participant from being a passive owner of not more than two percent of
the equity securities of a publicly traded corporation engaged in a business
that is in competition with the Company or any of its Subsidiaries or
Affiliates. In addition, nothing in this Section 19(a) shall be violated by
Participant commencing employment with a subsidiary, division or unit of any
entity that engages in a business in competition with the Company or any of its
Subsidiaries or Affiliates so long as Participant and such subsidiary, division
or unit does not engage in (and does not assist, directly or indirectly, in
engaging) a business in competition with the Company or any of its Subsidiaries
or Affiliates. Participant shall be released from the restrictions and
obligations set forth in this Section 19(a) upon the occurrence of any event
described in subsections (i) or (ii) of a Qualified Liquidity Event.

 

  b) Non-Solicitation of Customers. During the Restricted Period, Participant
will not solicit any business similar in nature to the services provided by the
Company or any of its Subsidiaries from any customer or client or prospective
customer or client with whom Participant dealt or solicited during the last
twelve months of Participant’s Service (“Company Customers”). Notwithstanding
the foregoing, the provisions of this Section 18(b) shall not be violated by
general advertising or solicitation not primarily or specifically targeted at
Company Customers.

 

  c) Non-Solicitation of Employees. During the Restricted Period, Participant
shall not, either directly or indirectly, on his own behalf or on behalf of
others, solicit, attempt to hire, or hire any person employed by Company or any
of its Subsidiaries to work for Participant or for another entity, firm,
corporation, or individual (“Company Employee”). Notwithstanding the foregoing,
the provisions of this Section 18(c) shall not be violated by (A) general
advertising or solicitation not primarily or specifically targeted at Company
Employees, or (B) Participant serving as a reference, upon request, for any
Company Employees.

 

  d)

Participant and the Company acknowledge that the covenants contained in this
Section 18 are reasonable under the circumstances. Accordingly, if, in the
opinion of any court of competent jurisdiction, any such covenant is not
reasonable in any respect, such court will have the right, power and authority
to sever or modify any provision or provisions of such covenants as to the court
will appear not reasonable and to enforce the remainder of the covenants as so
amended. Participant further acknowledges that the remedy at law available to
the Company or its Subsidiaries for breach of any of Participant’s obligations
under this Section 18 would be inadequate and that damages flowing from such a
breach may not readily be susceptible to being measured in monetary terms.
Accordingly, in addition to any other rights or remedies that the Company or its
Subsidiaries may have at law, in equity or under this

 

- 6 -



--------------------------------------------------------------------------------

  Agreement, upon proof of Participant’s violation of any such provision of this
Agreement, the Company or its Subsidiaries will be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach, without the necessity of proof of actual damage or the posting
of any bond.

Section 19. Confidential Information. Participant will not, except in
Participant’s proper performance of Service or as the Company may otherwise
consent or direct in writing, reveal or disclose, sell, use, lecture upon,
publish or otherwise disclose to any third party any Confidential Information or
proprietary information of the Company or any of its Subsidiaries, or authorize
anyone else to do these things at any time either during or subsequent to
Participant’s Service. This Section 19 shall continue in full force and effect
after termination of Participant’s Service and after the termination of this
Agreement. Participant shall continue to be obligated under this Section 19 not
to use or to disclose Confidential Information of the Company so long as it
shall not be publicly available. Participant’s obligations under this Section 19
with respect to any specific Confidential Information and proprietary
information shall cease when that specific portion of the Confidential
Information and proprietary information becomes publicly known, in its entirety
and without combining portions of such information obtained separately. It is
understood that such Confidential Information and proprietary information of the
Company include matters that Participant conceives or develops, as well as
matters Participant learns from other employees of the Company. Confidential
information is defined to include, without limitation, information:
(1) disclosed to or known by Participant as a consequence of or through his/her
Service; (2) not generally known outside the Company; and (3) which relates to
any aspect of the Company or its business, finances, operation plans, budgets,
research, or strategic development. “Confidential Information” includes, but is
not limited to the Company’s trade secrets, proprietary information, financial
documents, long range plans, customer lists, employer compensation, marketing
strategy, data bases, costing data, computer software developed by the Company,
investments made by the Company or any of its Subsidiaries, and any information
provided to the Company or any of its Subsidiaries by a third party under
restrictions against disclosure or use by the Company or others. Nothing herein
shall be construed to prevent disclosure of Confidential Information or
proprietary information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order and, to the
extent permitted by law or legal process, Participant first notifies the Company
to facilitate the Company seeking a protective order. Notwithstanding anything
herein to the contrary, nothing in this Agreement shall (i) prohibit Participant
from making reports of possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002, to the extent that such rules are
applicable to the Company, or of any other whistleblower protection provisions
of state or federal law or regulation which are applicable to the Company, or
(ii) require notification or prior approval by the employer of any reporting
described in clause (i).

Section 20. Non-Disparagement. Participant will not, while providing Service
(other than in Participant’s good faith performance of Participant’s Service),
or during the longer of (i) the three year period following Participant’s
termination of Service or (ii) the period while any

 

- 7 -



--------------------------------------------------------------------------------

Restricted Shares remain outstanding and unvested pursuant to Sections 2 and 3,
issue or circulate publicly any false or disparaging statements, remarks or
rumors about the Company or any of its Affiliates, or any of their respective
Subsidiaries, or any of their respective officers, employees or directors. The
foregoing shall not be violated by truthful statements in response to legal
process, required governmental testimony or filings, or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings).

Section 21. Certain Remedies. Participant hereby acknowledges that, in the event
of Participant’s breach of any of the provisions of Sections 18-20, the Company
will be entitled to pursue any of the remedies and rights available to it, at
law or otherwise, including but not limited to the right to require that
Participant forfeit any portion of the Restricted Shares (which forfeiture will
not be deemed to limit any of the Company’s other rights or remedies).

Section 22. Tax Withholding. This Agreement and the Restricted Shares shall be
subject to tax and/or other withholding in accordance with Section 13.4 of the
Plan. Participant is hereby authorized to pay such tax by withholding from the
Restricted Shares otherwise issuable upon the vesting of a Restricted Share a
number of shares of Common Stock or units of Stapled Securities sufficient to
satisfy the amount of any such withholding obligation.

Section 23. Section 83(b). Participant may make an election under Section 83(b)
of the Code with respect to the Restricted Shares and, in such case, shall
provide a copy of such election to the Company within 30 days of the Grant Date.
Participant is advised to consult with Participant’s own tax advisors regarding
the purchase and holding of the Restricted Shares, and the Company shall bear no
liability for any consequence of Participant making and 83(b) election or
failing to make an 83(b) election.

Section 24. Entire Agreement. Participant acknowledges and agrees that this
Agreement and the Plan constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof, superseding any and all prior
agreements whether verbal or otherwise, between the parties with respect to such
subject matter. Except as otherwise expressly set forth herein, the terms and
conditions of the Restricted Shares will not be governed or affected by the
terms of Participant’s employment agreement or offer letter, or any severance,
change of control or similar agreement or policy of the Company or any Affiliate
to which Participant may be party or by which he or she may be covered.

(SIGNATURES ON FOLLOWING PAGE)

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 

OFFSHORE GROUP INVESTMENT LIMITED By:  

 

Name:  

 

Title:  

 

PARTICIPANT

 

Name:   Date:  

 

- 9 -